Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11 and 13-15 in the reply filed on 5/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “producing a relative movement…such as to fit the spacing device.”  It is unclear what this implies if anything beyond relative movement.  Further, since the spacing device must have pins that pass through the layer assembly during the spacing step, it would appear relative movement is inherent since one thing cannot pass through another without relative movement between those things.  Thus, the scope of Claim 10 is unclear and appears not to further limit Claim 1.
Claim 11 recites “producing perforations with a reduced surface at a so-called aerodynamic face of the layer assembly with respect to the interior of the layer assembly.”  This claim is unclear on many levels.  Firstly, it is not clear what is meant by “reduced surface.”  Any perforation, by the very nature of the hole they create, would appear to be a “reduced surface.”  Further, “so-called aerodynamic face” is unclear.  Does this imply such a face must exist and if so, does it imply certain characteristics of such a face?  Since no specific features are claimed, Examiner does not read them into the claim.  Finally, “the interior” has no antecedent basis.  Examiner has assumed either face may be considered an “interior” without more structurally limitations.  Thus, Examiner has essentially determined Claim 11 to not further limit Claim 1 except to possibly indicate the perforations are recessed to some degree and not filled. 
Claim 13 is unclear and is not written as is common in US practice.  The only process step recited is the process of Claim 13 and it is not clearly recited.  Thus, Claim 13 would essentially appear to have the same scope as Claim 1 with a different preamble.  However, the intent appears to manufacture the deicing skin via the method of Claim 1 and then combine such a skin with a cellular structure and a backing skin.  Although this is not positively recited as part of the process, it has been interpreted as such.  Applicant should state the claim such as: A manufacturing process for an acoustic panel comprising: forming a deicing acoustic skin via the process of Claim 1; and including the acoustic deicing skin on a cellular structure opposite a backing skin to form the acoustic panel.
Claim 14 recites “an operation for manufacturing the deicing skin.”  However, this has already been recited in Claim 13 and thus makes the claim unclear.  The claim should acknowledge the processes already recited.  For example, stating: wherein the manufacturing of the deicing acoustic skin occurs prior to manufacturing the cellular structure, the manufacturing of the cellular structure occurs prior to manufacturing the backing skin, and after manufacturing the deicing acoustic skin, the cellular structure, and the backing skin, fixing the deicing acoustic skin, the cellular structure, and the backing skin together.
Claim 15 doesn’t use proper antecedent basis.  Examiner submits the deicing acoustic skin, the cellular structure, and the backing skin are the same as those introduced in Claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al. (US 7,484,593).
It is noted no list of polymers whosoever is provided in the instant specification.  Examiner interprets this to mean standard resin materials are used and “polymerize” as used in the instant claims refers broadly to any reactive curing resulting in greater molecular weights, including cross-linking reactions.  
Regarding Claims 1-2, 7, 10 and 11, Braun et al teaches manufacturing a layer assembly [16] comprising a plurality of stacked layers (See Fig. 1 and col. 3, lines 38-41, wherein a facesheet [16] is illustrated to have four plies, such as of woven carbon fiber embedded in epoxy).  Examiner submits the claims do not specify the structure of the insulating and deicing layers other than mandating conductive fibers embedded in resin for the deicing layer.  The deicing layer is not specified as being connected to a power source, nor is it specified as being able to produce heat.  Examiner submits the outer layers of the four-layer stack shown in Fig. 1 in Braun et al. are insulating layers, due to the presence of insulating resin material, and either of the inner layers, each having conductive carbon fibers embedded in a resin, is a deicing layer positioned between these outer insulation layers.  Note Applicant should use more specific language if this interpretation is not desired.  Further, a rejection below addresses Applicant’s likely intent in order to advance compact prosecution.
Braun et al. further teaches a spacing step comprising fitting a spacing device [20], comprising a pin mandrel plate having pins on one side thereof, on the layer assembly [16], the spacing device comprising a plurality of pins, the fitting of the spacing device comprising passing said pins through said layer assembly (See col. 3, lines 49-54 and Figs. 2-3, note the pin mandrel moves relative to the layer [16] during penetration);
a baking step comprising submitting the assembly formed from the layer assembly and from the spacing device to baking, in order to polymerize the layer assembly (See col. 5, lines 6-24, teaching curing of uncured plies in sheet [16] while heating; note as described above, this baking and polymerizing is not specifically described in the specification and Examiner submits heating to cure uncured epoxy, which may make up the resin in the sheets [16], is reasonably considered a baking step for polymerizing because the heating will cause crosslink curing of the epoxy, thus resulting in a high molecular weight product; at the very least, this portion of the process must be obvious since it is not described by the Applicant in any detail whatsoever); and
a withdrawal step comprising removing the spacing device [20] from the polymerized layer assembly such as to obtain an acoustic skin supplied with a plurality of perforations, said perforations being produced at the locations of the pins after the withdrawal of the spacing device (See col. 4, lines 1-4, teaching removing the pin mandrel [20] after curing).
Regarding Claim 8, Braun et al. teaches the size and position of the perforations imparted by the pin mandrel [20] are curated to the desired acoustic dampening, which must occur at certain acoustic frequencies (See col. 3, lines 54-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. in view of Layland et al. (US 2008/0179448) and Scanlon et al. (US 5,246,520).
Regarding Claims 1-2, 7, 10 and 11, Braun et al teaches manufacturing a layer assembly [16] comprising a plurality of stacked layers (See Fig. 1 and col. 3, lines 38-41, wherein a facesheet [16] is illustrated to have four plies, such as of woven carbon fiber embedded in epoxy).  
Braun et al. further teaches a spacing step comprising fitting a spacing device [20], comprising a pin mandrel plate having pins on one side thereof, on the layer assembly [16], the spacing device comprising a plurality of pins, the fitting of the spacing device comprising passing said pins through said layer assembly (See col. 3, lines 49-54 and Figs. 2-3, note the pin mandrel moves relative to the layer [16] during penetration);
a baking step comprising submitting the assembly formed from the layer assembly and from the spacing device to baking, in order to polymerize the layer assembly (See col. 5, lines 6-24, teaching curing of uncured plies in sheet [16] while heating; note as described above, this baking and polymerizing is not specifically described in the specification and Examiner submits heating to cure uncured epoxy, which may make up the resin in the sheets [16], is reasonably considered a baking step for polymerizing because the heating will cause crosslink curing of the epoxy, thus resulting in a high molecular weight product; at the very least, this portion of the process directed to curing must be obvious since it is not described by the Applicant in any detail whatsoever and thus is assumed to be done by known methods); and
a withdrawal step comprising removing the spacing device [20] from the polymerized layer assembly such as to obtain an acoustic skin supplied with a plurality of perforations, said perforations being produced at the locations of the pins after the withdrawal of the spacing device (See col. 4, lines 1-4, teaching removing the pin mandrel [20] after curing).
Braun et al. doesn’t specifically teach a deicing layer within the facesheet [16].  However, it is known to incorporate deicing layers between composite acoustic layers forming a facesheet that are perforated via similar processes (See, for example, Scanlon et al., col. 5, lines 6-17, teaching a deicing layer may be interleaved with composite layers, perforated with pins, and heated under pressure for curing prior to removing the pins to make an deicing acoustic layers), and that deicing layers incorporated between such acoustic facesheet layers may comprise electrically conductive carbon fibers embedded in uncured resin (See, for example, Layland et al., page 7, paragraph [0093]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate an electrically conductive carbon fiber deicing layer embedded in resin as one of the interior layers of the facesheet [16] in Braun et al. prior to perforating.  Doing so would have predictably created deicing capabilities  in the acoustic facesheet with known means such is often desirable in aerospace applications for which the facesheet in Braun et al. was designed.
Regarding Claims 3-5, Braun et al. teaches the perforations may be circular and 40 mils, i.e. about 1 mm, in diameter, but indicates this is not limited and certainly indicates smaller and larger sizes and different shapes are within the scope of invention to achieve desired acoustic effects (See col. 3, lines 52-61).  This implies pins having a diameter of 1 mm or slightly less certainly would have been within the scope of the invention to produce holes having a particular acoustic effect for said size range.  Braun et al. is silent on the specific structure of the pins although it could be implied they have a shank and come to a point.  Such pins are known for similar applications in facesheet composites (See, for example, Scanlon et al. Figs. 1-3, illustrating circular holes, thus indicating round circular pins, said pins coming to a point at the opposite end from the plate and having a constant cross-section shank).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize constant cross-section round pins of slightly less than 1 mm diameter coming to a point opposite a plate to which they are mounted.  Such pins are known in the art to produce perforations for producing acoustic effects and thus predictably would have been suitable for doing so.
Regarding Claim 6, Braun et al. doesn’t specifically teach mesh in the facesheet, but similar facesheets are known to have such mesh layers for lightning strike protection and they are known to be incorporated prior to perforating (See, for example, Layland et al., page 4, paragraph [0060], teaching metal mesh on the outer skin for lightning strike protection; and/or Scanlon et al., col. 4, line 63 to col. 5, line 5, teaching a metallic screen may be incorporated on the outer sides of the composite to be perforated).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate an auxiliary layer of mesh into the uncured facesheet [16] because doing so would have predictably provided lightning strike protection to the eventual formed product.
Regarding Claim 8, Braun et al. teaches the size and position of the perforations imparted by the pin mandrel [20] are curated to the desired acoustic dampening, which must occur at certain acoustic frequencies (See col. 3, lines 54-62).
Regarding Claims 13-15, Braun et al. teaches the facesheet may be joined to a cellular structure such as honeycomb in the baking step (See col. 3, lines 25-36).  Backing facesheets are well-known for such systems (See, for example, page 1, paragraph [0009] and Fig. 3, indicating backsheets on the opposite side of honeycomb layers are standard for acoustic panels) and clearly could have been joined in the same process since Braun et al. desires forming the piece in a single step, or in a separate step such as it also well-known (See, for example, Scanlon et al., col. 4, lines 57-60, indicating the perforated facesheet may be preformed prior to bonding to the honeycomb).  Thus, Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to form the deicing acoustic layer as a facesheet in a honeycomb sandwich either in a single step or with a subsequently fixing step since each of these methods are known to be suitable in the art.  Note the order in which each of the individual layers are formed would not have mattered and any order of forming the outer facesheets and cellular core would have predictably been suitable.  The holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.   See MPEP 2144(IV)(C).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al., Layland et al., and Scanlon et al. as applied to Claim 8, and further in view of Porte (US 2002/0139899) and Richter (US 2016/0076453).
Regarding Claim 9, Braun et al., Layland et al., and Scanlon et al. teaches the method of Claim 8 as described above.  Braun et al. teaches the size and position of the perforations imparted by the pin mandrel [20] are curated to the desired acoustic dampening (See col. 3, lines 54-62), and indicates the shapes, sizes, and positions of openings are not limited by the process.  Further, it is well-known that the size and distribution of holes of such a facesheet will absorb sounds at specific frequencies and the noise characteristics of a particular sheet can be designed to absorb sound as desired for a particular function (See, for example, Porte, page 3, paragraphs [0064]-[0065]), and it is specifically known to utilize different sized holes in the same facing for different frequency areas for a curated design in aerospace applications (See, for example, Richter, page 2, paragraph [0021], page 3, paragraph [0044], and page 4, paragraph [0050], teaching different sized holes in facing [110] in areas [110] and [120], which are each adjusted for different frequencies).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize different size pins to form different size holes in different areas of the facing to distribute different frequency absorption in those areas.  Such different frequency areas for the same facesheet are known to be useful to most effectively attenuate sound for certain aerospace applications when different absorption is desired in different locations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746